Citation Nr: 1759374	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  13-16 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for stomach condition, claimed as a Gulf War undiagnosed illness.


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to June 1993, with service in the Southwest Asia theater of operations during the Persian Gulf War.  She was awarded the National Defense Service Medal, Southwest Asia Service Medal with two Bronze Service Stars, and Kuwait Liberation Medal - Saudi Arabia. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In June 2017, the Board remanded the current issue for further evidentiary development.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).


FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest Asia Theater of operations on or after August 2, 1990.  

2.  The Veteran's irritable bowel syndrome resulted from a medically unexplained chronic multisymptom illness and has manifested to a compensable degree.  


CONCLUSION OF LAW

The criteria for service connection for irritable bowel syndrome are met.  38 U.S.C. §§ 1110, 1112, 1117, 1118, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317, 4.114, Diagnostic Code 7319 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Pursuant to 38 C.F.R. § 3.303(b) when a chronic condition is present, a claimant may establish the second and third elements of service connection by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases also may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017). 

The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War, on or after August 2, 1990.  38 U.S.C. § 1110.  Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more prior to December 31, 2021.  38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317 (2017). 

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, or a functional gastrointestinal disorder); and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).  In claims based on undiagnosed illness, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.  

For purposes of considering service connection of gastrointestinal disorders as a qualifying chronic disability in Persian Gulf War veterans, functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3), Note.

As an initial matter, the Board notes that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War and has been diagnosed during the course of the appeal with a medically unexplained chronic multisymptom illness, irritable bowel syndrome.  38 C.F.R. §§ 3.303, 3.317(a)(2).  The outcome of the case, therefore, turns on whether irritable bowel syndrome has manifested to a compensable degree prior to December 31, 2021.  

After a review of the evidence of record, the Board finds that the preponderance of the evidence establishes that the Veteran's irritable bowel syndrome has been present to a disabling (at least 10 percent) degree within the applicable period following her Persian Gulf War service in the Southwest Asia theater, so as to warrant service connection for a medically unexplained chronic multisymptom illness such as a functional gastrointestinal disorder, to include irritable bowel syndrome.

The Veteran's service treatment records show visits and treatment for epigastric pains, viral enteritis, and gastroenteritis.  Post-service VA medical records from July 2008 to May 2017 also document nausea, diarrhea, bloating, chronic constipation, irritable bowel syndrome, hemorrhoids, dysphagia, excess stomach acid, H. Pylori, mild erythema in the antrum and vicinity of the duodenum, abdominal cramping and pain, and dyspepsia with an unclear etiology.  The Veteran also submitted a June 2005 medical article addressing how Gulf War deployment is associated with an increased risk of fibromyalgia, chronic fatigue, skin conditions, and dyspepsia.  At the January 2017 hearing, the Veteran testified that she had symptoms of cramping, dry heaving, constipation, diarrhea, and stomach pressure and gurgling during and after her Gulf War deployment.  
 
Pursuant to the June 2017 Board remand, the Veteran was afforded a VA intestinal condition examination in July 2017.  The Veteran reported she has symptoms of bloating, gas pain, abdominal pain, and alternating constipation followed by multiple bouts of diarrhea.  She reported that despite extensive diagnostic testing, including endoscopies, colonoscopies, and CT scans, she was not given an exact diagnosis.  The examiner noted that the Veteran has signs and symptoms of alternating diarrhea and constipation, abdominal distension and nausea, which are attributable to a non-surgical and non-infectious intestinal condition.  The examiner further determined that the Veteran has episodes of bowel disturbance with more or less constant abdominal distress and episodes of exacerbations with seven or more episodes in the past 12 months.  The examiner diagnosed the Veteran with irritable bowel syndrome.  He explained that the Veteran has complained of having gastrointestinal symptoms for decades but that extensive workups have resulted in normal findings.  As clinicians have not been able to explain her symptoms and irritable bowel syndrome is a diagnosis of exclusion, the examiner determined that it is at least as likely as not that the Veteran has irritable bowel syndrome.  

Finally, the Board finds that the Veteran's irritable bowel syndrome has manifested to a compensable level.  The Board has analyzed the Veteran's reported symptoms of irritable bowel syndrome under Diagnostic Code 7319 (Irritable Colon Syndrome).  38 C.F.R. § 4.114.  Diagnostic Code 7319 provides a 10 percent rating for moderate irritable colon syndrome symptoms with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is warranted for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress.  Here, during the July 2017 VA examination, the Veteran reported constipation lasting up to a week followed by at least two episodes of diarrhea per day and abdominal pain and gas.  Moreover, the July 2017 VA examiner indicated that, based on the Veteran's reported symptoms, she has episodes of bowel disturbance with more or less constant abdominal distress.  See July 2017 VA Examination Report.  The Board finds that this evidence represents irritable colon syndrome symptoms of alternating diarrhea and constipation, with more or less constant abdominal distress.  As such, the Veteran's irritable bowel syndrome has manifested to a degree sufficient to warrant a compensable evaluation.

In so finding, the Board acknowledges that the remainder of the July 2017 examiner opinion stated that the Veteran's irritable bowel syndrome and gastritis are not related to service because her service treatment records are silent for gastrointestinal complaints.  The examiner also opined that the Veteran's irritable bowel syndrome is an "undiagnosed illness" but that her disability pattern of irritable bowel syndrome has a clear and specific etiology.  However, the Board finds that the examiner's negative nexus opinion is internally inconsistent and relies solely on the lack of service treatment records.  The absence of treatment records should not be the primary basis for a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007) (noting that an examiner cannot rely on the absence of medical records corroborating an injury to conclude that there is no relationship between the veteran's current disability and his military service (citing Smith v. Derwinski, 2 Vet. App. 137, 140 (1992)).

Based on the foregoing, service connection for irritable bowel syndrome, as a qualifying chronic disability of chronic multisymptom illness, is warranted.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.  The grant of presumptive service connection as due to a qualifying chronic disability renders moot other theories of service connection.


ORDER

Service connection for irritable bowel syndrome is granted. 



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


